Citation Nr: 0308188	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residual scar, stab wound, of the left upper back.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran had recognized service as a Philippine Scout from 
June 1946 to August 1948.

Service connection was granted for residuals of stab wound to 
the left upper back with healed scar by a February 1980 
rating decision.  A noncompensable (zero percent) disability 
rating was assigned, effective November 7, 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the veteran's claim for a 
compensable rating. A 10 percent disability rating was 
subsequently assigned by the RO in a June 2000 rating 
decision, effective August 19, 1998, the date the claim was 
received.  

The case was previously before the Board in March 2001, when 
it was remanded for records from Rodolfo C. Soto, M.D., and 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) by the RO.  The requested development has been 
completed.  See the discussion of VCAA compliance below.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected residual scar, stab 
wound, of the left upper back, is manifested by complaints of 
pain.  

3.  The service-connected residual scar, stab wound, of the 
left upper back, does not limit shoulder or other joint 
motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residual 
scar, stab wound, of the left upper back, have not been met.  
38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 7804, 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA  VCAA became law on November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of the evidence needed and of his right 
to submit evidence.  Thus, the Board finds VA has completed 
its duties under VCAA and implementing regulations.  Further, 
VA has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
also 38 C.F.R. § 3.103 (2002).  Therefore, it would not 
abridge the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statement of the case, VCAA letters of March 2001 and June 
2002, correspondence from the RO in July 2001 and April 2002, 
and the March 2003 Board letter notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  The veteran was notified of the change in the 
rating criteria for scars and, in March 2003, he responded 
that he had no further evidence or argument to present.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

Prior to August 30, 2002, scars were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply:  

Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  67 Fed. Reg. 49590-49599 (July 31, 2002), to 
be codified at 38 C.F.R. § 4.118, Code 7805.  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  

Background  The service medical records for March 1948 show 
that the veteran sustained a wound, penetrating, mild, point 
of entry: slight, into the skin over the left scapula; 
causative agent: screwdriver wielded by irate companion.  A 
notation describes the wound as approximately 1/4 inch in 
diameter.  There was no report of any shoulder injury.  To 
the contrary, physical examination disclosed no other 
abnormalities and the extremities were normal.  He was 
treated with antibiotics.  Approximately 3 days later, the 
wound was healed and he was returned to duty.  

There were no further complaints, findings or diagnoses 
related to the wound during the remainder of the veteran's 
service.  On separation examination, in August 1948, there 
were no musculoskeletal defects.  

Service connection for arthritis was denied by the RO in 
November 1965.  Service connection was granted for residuals 
of stab wound to the left upper back with healed scar by a 
February 1980 rating decision. A noncompensable (zero 
percent) disability rating was assigned, effective November 
7, 1978.  Appeals for increased evaluations were denied by 
the Board in January 1983 and September 1985.  In September 
1987, the Board denied service connection for arthritis of 
the left shoulder and lumbar spine.  

The current claim was received by the RO on August 19, 1998.  
A 10 percent disability rating was subsequently assigned by 
the RO in a June 2000 rating decision, effective August 19, 
1998.  See 38 U.S.C.A. § 5110(a) (West 2002).  There is no 
evidence of increased disability in the year prior to August 
19, 1998.  See 38 U.S.C.A. § 5110(b)(2) (West 2002).  

Evidence of Current Disability  Private medical notes, 
received in June 1998, show treatment for other disorders 
from March 1994 to November 1996.  They do not address the 
scar or the wound area.  

In a medical certificate, dated in December 1998, Dr. Soto 
listed the veteran's disabilities, including chronic pain of 
the scapula secondary to a stab wound.  

VA X-rays studies of the left shoulder, in January 1999, 
disclosed inferior spurring at the glenoid, sclerosis of the 
superior greater tuberosity, and acromioclavicular joint 
irregularity and spurring.  The impression was degenerative 
changes with a question of early rotator cuff pathology at 
the insertion into the greater tuberosity.  

The report of the January 1999 VA examination shows that the 
claims folder was reviewed and the veteran also described the 
injury, treatment and what he felt to be the current 
symptoms.  Examination of the left shoulder revealed a very 
small punctuate scar, 1/2 centimeter in diameter, over the 
posterior left shoulder.  It was located 5 centimeters from 
the acromion.  There was no muscle loss.  The wound was not 
tender.  It was not penetrating or deep.  It was completely 
healed.  There were no signs of irritation.  The veteran 
stated that he could not elevate the shoulder more than 45 
degrees or abduct it more than 30 degrees.  The diagnosis was 
history of slight wound to the posterior left shoulder.  In 
the doctor's opinion, the wound itself had healed without 
residuals.  In the physician's opinion, the veteran's left 
shoulder pain was most likely due to degenerative joint 
disease or a different reason.   

VA X-rays studies of the left shoulder, in January 1999, 
disclosed inferior spurring at the glenoid, sclerosis of the 
superior greater tuberosity, and acromioclavicular joint 
irregularity and spurring.  The impression was degenerative 
changes with a question of early rotator cuff pathology at 
the insertion into the greater tuberosity.  The examining 
doctor reviewed the X-rays and concluded that there were 
degenerative changes which were judged as not related to the 
penetrating wound.  

In April 2000, Dr. Soto wrote that the veteran described his 
injury and reported that, since the injury, he had 
progressive pain and decreased shoulder motion.  Physical 
examination revealed decreased left shoulder motion and 
tenderness at the point of the stab wound, in the left 
scapular area, posteriorly, at the medial aspect, about the 
mid portion.  The doctor noted degenerative joint disease and 
a possible rotator cuff injury of the right shoulder.  There 
was no evidence of muscle atrophy or permanent scarring, but 
there was definite point tenderness.  It was the doctor's 
opinion that the veteran had myalgia and possibly myofibrosis 
from the stab wound.  

Records of Dr. Soto from April 2000 to April 2002 were 
received in May 2002.  They covered the veteran's other 
disabilities, without providing any additional information as 
to the stab wound or shoulder.  

VA again examined the veteran in August 2002.  The claims 
folder was reviewed and the nature of the injury was 
discussed.  The veteran complained of chronic pain and 
difficulty raising the left shoulder.  On examination, he 
undressed and dressed, removing and putting his shirt on with 
ease; however, he did not elevate his left upper extremity as 
well as the right.  The range of motion of the scapula was 
normal on both sides and the examiner was unable to detect 
any scar from the stab wound over the left scapula.  Left 
shoulder elevation and abduction were each 90 degrees.  He 
was able to reach his back pocket with his left hand very 
well.  Shoulder extension appeared to be about 50 degrees.  
Passive motions of the glenohumeral joint were: abduction 90 
degrees, forward flexion 90 degrees, extension 65 degrees, 
and internal and external rotation were normal, at 80 and 90 
degrees, respectively.  There was no crepitus.  The veteran 
resisted in moving his left shoulder in any direction and 
expressed pain.  It was difficult to test muscle strength 
because of expressions of pain on motion.  He did not seem to 
exert forcefully but it appeared that the elevation of the 
left upper extremity against resistance was reduced.  On 
palpation, there was tenderness over the left rotator cuff 
insertion and slight tenderness over the acromioclavicular 
joint.  The examiner discussed the veteran's history of 
chronic left shoulder pain, and it appeared that he had 
degenerative arthritis over the acromioclavicular joint and 
possibly some rotator cuff tendonitis.  Passive motions of 
the left shoulder were normal with no evidence of capsulitis.  
The doctor noted that the stab wound was treated in service 
and there were no shoulder problems at that time, that 
pertinent findings were normal on separation examination in 
August 1948, and that it was not until many years later that 
shoulder problems were presented; as well as that there was 
no injury to the shoulder or acromioclavicular joint at the 
time.  The doctor concluded that there was no way that the 
veteran could have developed traumatic arthritis.  His 
conditions were probably age related, in the physician's 
opinion.  The doctor went on to express the opinion that the 
veteran's current shoulder conditions were not directly or 
indirectly related to the stab wound over his left scapula.  

Analysis  The veteran's stab wound scar is currently rated as 
10 percent disabling.  This is the highest rating assignable 
under diagnostic code 7804 and is appropriate for a painful 
scar.  That is, the veteran's complaints of pain are properly 
compensated by the current 10 percent evaluation.  A higher 
evaluation would require the scar to limit joint motion to 
such an extent that it would meet the criteria for a higher 
rating based on loss of joint motion.  Dr. Soto has expressed 
the opinion that myalgia and possibly myofibrosis from the 
stab wound limit shoulder motion and that the problem is 
secondary to the stab wound sustained in service.  However, 
Dr. Soto's opinion is unconvincing, as he does not explain 
his conclusion but reaches it despite acknowledged 
degenerative joint disease and absence of muscle deficits.  
On the other hand, in January 1999, VA did X-ray studies 
which disclosed degenerative changes in the shoulder.  The 
doctor who examined the veteran concluded that the wound was 
completely healed without any residuals and, after reviewing 
the X-rays, concluded that the degenerative changes were not 
related to the wound.  On the August 2002 VA examination, the 
scar could not be found.  The doctor considered the history, 
including X-rays, as well as the examination findings, and 
concluded that the shoulder limitations were due to age 
related degenerative changes and not to traumatic arthritis 
or the injury scar.  On both the 1999 and 2002 VA 
examinations, the claims folder was reviewed, the nature of 
the original injury was considered, the shoulder limitations 
found many years later were considered, the scar was found to 
be very small or, more recently, not visible, and the 
veteran's complaints of pain were evaluated.  These 
examinations were much more probative than the statement of 
Dr. Soto and establish by a preponderance of the evidence 
that the service-connected disability does not limit shoulder 
joint function.  Therefore, there is no basis for a higher 
evaluation.  38 C.F.R. Part 4, Code 7805 (2002).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  The Board, as did the RO (see 
statement of the case dated in August 1999), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A higher evaluation for residual scar, stab wound, of the 
left upper back is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

